UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7986



MICHAEL AARON HARTLEY,

                                              Petitioner - Appellant,

          versus


UNTIED STATES OF AMERICA,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(3:04-mj-00017-BWC; 7:06-cv-00344-GEC)


Submitted:   April 19, 2007                 Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Aaron Hartley, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Aaron    Hartley   seeks     to    appeal   the    district

court’s   order   denying     his   motion   for   reconsideration        of   the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.       The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating     that   reasonable      jurists    would     find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Hartley has not

made the requisite showing.         Accordingly, we deny his motion for a

certificate of appealability and dismiss the appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                     - 2 -